 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 470International Brotherhood of Electrical Workers, Local 98 (Total Cabling Specialists, Inc.) and Communications Workers of America, Local 13000. Case 4ŒCDŒ1071Œ1 June 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On March 6, 2003, Administrative Law Judge Joel P. Biblowitz issued the attached decision.  The Respondent filed exceptions and a supporting brief, the General Counsel and Charging Party filed answering briefs, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order.2ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, International Brotherhood of Electrical  Workers,  Local  98, AFLŒCIO,  Philadelphia, Pennsylvania, its officers, agents, and representatives, shall take the action set forth in the Order.  William Slack Jr., Esq., for the General Counsel. Jonathan Greystone, Esq. (Margolis Edeldstein), for Total Cabling Specialists. William Josem, Esq. (Cleary & Josem LLP), for the Respon-dent.  Charles Szymanski, Esq. (Markowitz and Richman), for the Charging Party.                                                                                                                      1 No exceptions were filed to the judge™s finding that the Respondent violated Sec. 8(b)(4)(ii)(D) by engaging in coercive conduct with an object of forcing General Dynamics Government Systems Corporation and/or Total Cabling Specialists, Inc. to reassign voice and data cable work to employees represented by the Respondent. 2 We agree with the judge that a broad cease-and-desist order against the Respondent is warranted based on its violation of Sec. 8(b)(4)(ii)(D) in this case, its violation of Sec. 8(b)(4)(i) and (ii)(B) in Electrical Workers Local 98 (Telephone Man), 327 NLRB 593 (1999), and its conduct in the prior 10(k) cases relied on by the judge.  Accord-ingly, we find it unnecessary to pass on whether a broad order would be warranted based solely on the Respondent™s conduct in those prior 10(k) cases. In adopting the judge™s recommendation of the broad order against the Respondent, we do not rely on his discussion of the judge™s deci-sion in Electrical Workers Local 98 (MCF Services, Inc.), JDŒ52Œ00 (2000), as that case is pending before the Board.  DECISION STATEMENT OF THE CASE JOEL P. BIBLOWITZ, Administrative law Judge. This case was heard by me on January 27, 2003, in Philadelphia, Pennsyl-vania. The complaint herein, which issued on October 1, 2002, and was based upon an unfair labor practice charge that was filed on September 21, 2001,1 by Communications Workers of America, Local 13000 (CWA) alleges that International Broth-erhood of Electrical Workers, Local 98 (Respondent and/or Local 98) violated Section 8(b)(4)(i) and (ii)(D) of the Act by threatening an agent of General Dynamics Government Sys-tems Corporation (GDGSC) and thereby has induced and en-couraged an individual employed by GDGSC to refuse to per-form services at the jobsite and has threatened, coerced, and restrained GDGSC, with an object of forcing GDGSC or Total Cabling Specialists, Inc. (TCS), to assign certain work to Re-spondent™s members, rather than to TCS™s employees who were members of, and were represented by, CWA.   FINDINGS OF FACT I. JURISDICTION Respondent admits, and I find, that GDGSC and TCS are each employers engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II. LABOR ORGANIZATION STATUS Respondent admits, and I find, that it and CWA are each la-bor organizations within the meaning of Section 2(5) of the Act.  III. THE FACTS The issue herein relates to work being performed at the Pub-lic Ledger Building (the facility) in Philadelphia, Pennsylvania. In about August, the General Service Administration (GSA) contracted with GDGSC to perform voice and cable data work at three office suites at the facility. GDGSC, in turn, subcon-tracted this work to TCS, whose employees are represented by the CWA. The individuals involved in this matter are Christo-pher Martinez, telecommunications specialist for GDGSC, James Chaney, Martinez™ superior at GDGSC, James Mengel, who is employed by the U.S. Department of Health and Human Services as an executive officer in the office of the regional director and, at times, acting regional director, and Raymond Della Vella, an organizer for the Respondent.  By Decision and Determination of Dispute dated September 12, 2002, at 337 NLRB No. 188, involving the situation herein, the Board found, inter alia:  1. Employees of Total Cabling Specialists, Inc. repre-sented by Communications Workers of America, Local 13000, are entitled to perform voice and data cable work at the Public Ledger Building in Philadelphia, Pennsylvania, and wherever the jurisdictions of Local 13000 and Local 98 coincide.  1 Unless indicated otherwise, all dates referred to herein relate to the year 2001. 339 NLRB No.  68  ELECTRICAL WORKERS LOCAL 98 (TOTAL CABLING SPECIALISTS) 4712. International Brotherhood of Electrical Workers, 
Local 98, is not entitled by means proscribed by Section 
8(b)(4)(D) of the Act to force Total Communications Sys-
tems, Inc. to assign the disput
ed work to employees repre-
sented by it. 
 During the period involved herein, Martinez™ employment 
with GDGSC was at the facility, where he maintained an office. 
His job, at that time, was to 
coordinate with, and oversee the work of the TCS employees at the office suites involved herein. 
In fact, he had recommended that TCS obtain the work because 
he had a friend who was employed
 by TCS. TCS, which began 
performing the work at the facility in about mid-August, had 

two employees at the facility performing the work pursuant to 
its subcontract from GDGSC. Martinez testified that on about 
August 26, while he was at the facility going to one of the 
suites where the work was bei
ng performed, he was stopped by 
Della Vella, who asked him who was doing the work there.
2 Martinez responded by saying, ﬁ[
W]e were.ﬂ Della Vella then 
asked if he had the required permits and Martinez said that he 
wasn™t sure. Della Vella said 
that he was from licensing and inspection and he was wondering if they had the required per-
mits. Martinez said that was something that his boss would 
have to straighten out, and they went to Martinez™ office. Mar-
tinez went into his office and he
 asked Della Vella and his as-sociate to wait outside. Martinez called Chaney and told him 
that a union representative was 
questioning him about permits, and Chaney said that he should 
tell Della Vella to call him. He went outside his office to tell Della Vella to call Chaney, but he 
saw him walking down the hall in
to Mengel™s office. When he got to Mengel™s office, Della Vella and his associate were 
seated at a conference table with Mengel. When Martinez en-
tered the room, Mengel left. Della Vella asked him why they 
weren™t using union labor on the jobs and Martinez said that 
they were using union labor, the CWA. Della Vella said, ﬁWell, 
we don™t recognize them as a union.ﬂ He also said that Local 98 
wanted the work, and by the time he was done, he would be 
running the city of Philadelphia. Martinez laughed and Della 
Vella said that if he wanted to play that game, ﬁit would get 
rough, and that he knew where I lived out in [Royersford].ﬂ 
Martinez laughed and said, ﬁGo ahead, it™s an old address.ﬂ
3 Della Vella said, ﬁWe™ll see,ﬂ and Martinez gave him Chaney™s 
telephone number, and he left.  Mengel testified that on August 
26, while he was in his of-fice at the facility, Della Vella and his associate came into his 
office. Della Vella said that, as far as he was concerned, there 
was a problem with the job that was being performed in his office. Mengel asked what he meant, and Della Vella said that                                                           
 2 Martinez testified that Della Vella ﬁbasically represented himself 
from . . .ﬂ the city™s Licensing a
nd Inspection Department, although he 
also testified that Della Vella gave
 him his card, which identified him 
as an organizer for Local 98. This sa
me issue arose in the 10(k) hearing 
on November 28, 2001. At that time, Martinez testified that Della Vella 
asked to see the permits and when Martinez asked who he was, he said, 
ﬁ‚Well, my name is Ray Della Vella from Licenses and Inspections,™ 

but the weird thing is he handed me a Local 98 card.ﬂ 
3 In about 1994 or 1995, when Martinez was a member of Local 98, 
he lived in Royersford. the cable work being performed 
at the offices required permits that had not been granted and that there could be safety issues. 
That the union performing the work should not be doing it, and that the work should be stopped and that he reserved the right 
to either protest or notify Bob Brady, the congressman repre-
senting the district, and other  ﬁpolitical peopleﬂ regarding the 
work. Mengel told Della Vella that he would contact the appro-
priate person and would give Della Vella his name. Mengel 
testified that the tone of this
 conversation was ﬁsuperficially 
affable.ﬂ Sometime during this discussion, Martinez came into 
the office and Mengel did not want to be in a situation with 
both sides at the same time, so 
he asked Martinez to wait, and he would speak to him later.  Della Vella testified that on about August 27 he received a 
telephone call stating that cabling work was being performed at the facility. He went to the facility with an associate, Larry Del 
Spechio, ﬁto insure that area wage
s were met, benefit standards. Check for license and permits and make sure that the playing 
field is kept level . . . it™s been my experience that contractors 
who don™t obtain the necessary license and permits usually are 
not living up to the area wages and standards and are breaking 
the law.ﬂ He went to the fourth floor of the facility and saw 
Martinez. They exchanged greetings, he said that he was from 
Local 98, and gave Martinez hi
s business card. He asked Mar-tinez if he was working on a project on the floor and Martinez 

said that he was in charge of the project. Martinez gave some 
initials for the name of the contractor, but Della Vella could not 
recollect what they were. Della Vella asked him if a permit had 
been obtained for the job and Martinez said that the permits 
were in his office. As they were
 walking to his office, Martinez said that he was a former member of Local 98, but that they had 
ﬁfucked him.ﬂ Del Spechio asked him what happened, but Mar-
tinez never really responded. Martinez went into his office, 

while they waited outside. After waiting for a couple of min-
utes, they decided that Martinez wasn™t going to come out of 
his office and they went to the office where the job was being 
performed, at U.S. Department of Health and Human Services, 
where they met Mengel. Della Ve
lla was questioned by counsel 
for the General Counsel as to why he spoke to Mengel, the 
tenant at the facility: 
 Q. Why did you want to talk to the tenant? 
A. To inform them that the permits weren™t posted, 
that we didn™t see no [sic] perm
its on the site and that we believed that the work that was being performed in there 
was being performed illegally. 
Q. You had no reason to think that the United States 
Department of Health and Human Services was actually 
doing the work, did you? 
A. We felt that they had contracted to do that work. 
Q. But they weren™t actually doing it, right? 
A. No, they weren™t doing it. 
Q. So they would have had no reason to get the per-
mits; is that true? 
A. No. 
Q. So why did you feel it was necessary for you to 
speak to them about why permits were necessary? 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 472A. Because most clients want the work performed in 
their space or leased areas to 
be in compliance with the lo-
cal codes and ordinances, so we felt that that was a direct 
concern to them. 
Q. What were you hoping that individual you spoke to, 
Mr. Mengel, would do? 
A. I was hoping that he w
ould make whoever was per-forming the work obtain the necessary permits. 
 At some point Martinez walked into the conference room, and 

Della Vella told Mengel: ﬁOur 
conversation does not concern him. Our meeting is not with him, it™s with you.ﬂ Mengel asked 
Martinez to leave, which he did. Della Vella explained to 

Mengel that cabling work such as was being performed at the 
facility required certain permits from the city. Mengel said that 
he had no responsibility for contr
acting, but that he would ob-tain the name of somebody from GSA for Della Vella to speak 
to. Mengel gave him the name of an individual from GSA 
whom Della Vella called. Della 
Vella testified that he never 

told Mengel that he would protest to Congressman Brady. He 
testified further that he never told Martinez that Local 98 did 
not recognize the CWA, that it runs the city, or words to the 
effect, or that he knew where Martinez lived. Finally, Della 
Vella testified that he does not recall whether he told Mengel 
that he reserved the right to protest.  Chaney testified that on about August 27, he received a call 
from Martinez saying that he had been approached ﬁin a hostile 

mannerﬂ by a union representative who wanted to know why 
the IBEW was not performing the work at the facility.
4 He told Martinez to have him call him, and Della Vella called him 
shortly thereafter. After identifying himself, Della Vella said 
that Chaney was required to use an IBEW contractor. Chaney 
said that they were using a union contractor that met the Fed-
eral pay scale requirements. Della Vella said that wasn™t suffi-
cient, that low voltage permits
 were required, and only an 
IBEW licensed electrician could obtain the permits. Chaney 
said that he had no contacts with IBEW contractors, and Della 
Vella offered to send him a list of
 such contractors. By letter 
dated August 28, Della Vella wrote to Chaney: ﬁAs per our 
conversation, the following is a list of contractors who would be interested in doing your voice and tele-data work.ﬂ Three 
area contractors, whose employees are represented by Local 98, 
are listed. Della Vella testified that he told Chaney that the 
work that was being performed at the facility required a permit 

from the city of Philadelphia, and that only a licensed electri-
cian could obtain such a permit. He never told Chaney that only 
a licened IBEW electrician could obtain the permit. Chaney 
told him that he would look into it. Chaney asked him for a ﬁlist 
of contractors that were in compliance with the local ordi-
nancesﬂ and that is why he sent him the August 28 letter. 
Chaney then called Evan Mandras, operations manager for TCS 
and asked him to verify whethe
r permits were needed for the work at the facility and, if so, to obtain the permits. About 2 

weeks later, Mandras called him 
and told him that they had 
obtained the permits and work at the facility resumed.  
                                                          
                                                           
4 This testimony was objected to as hearsay, and was not admitted 
for the truth of what 
Martinez told Chaney. Work resumed on about September 17 and, on about that 
day, Martinez saw Della Vella at the facility near Mengel™s 

office. He testified that Della Vella referred to him as ﬁ[h]is 
buddy, Chris.ﬂ Martinez said that he wasn™t his buddy and ﬁI 
just kind of rubbed it in that it must really hurt that we got the 
permits we needed to get this job done, and that he wouldn™t be doing any of the work here.ﬂ 
Della Vella responded by saying 
that it would hurt when he bashed in his fucking head. Martinez 
laughed and walked away.
5 Della Vella testified that he re-turned to the facility on September 18 or 19 looking for per-

mits. While he was on his cell phone, Martinez interrupted him 
by saying that it must hurt that they got the permits and were 
performing the work. He told Martinez to go fuck himself; he 
did not threaten to bash his head.  Chaney testified that on September 17 or 18 he received a 
call from Martinez saying that he had been ﬁconfrontedﬂ by 
Local 98 representatives, and he told Martinez to have them 
call him. Shortly thereafter, he received a call from Della Vella, 
who said that ﬁthe permit was not valid because it was not ob-
tained and being worked by IB
EW employees, or IBEW repre-
sented employees.ﬂ Chaney told De
lla Vella that as long as they 
had the permits they were within the requirements, and that 
they were proceeding with the work. Della Vella told him that 
they would not finish the job unless they used IBEW people, 
and that the permit would be re
scinded. Della Vella testified that he never made these statements to Chaney. 
In fact, the permit was resci
nded. Della Vella was correct; the work being performed did require a permit from the city. 
After the work stopped at the end of August because of Della 
Vella™s discussions with Martinez and Chaney, TCS obtained a 
permit for the job through John Glenn, a licensed electrical 
contractor, on about September 17. Della Vella testified that the Electrical Code prohibits a licensed electrical contractor from 
obtaining a permit for a third party, when the licensee is not 
actually performing the work. Della Vella met with Glenn, who 

did not testify. Glenn said that he had been paid $1000 for the 

permit and that he was not working at the facility. In addition to 
attempting to get Glenn to sign a contract with Local 98, he 
showed Glenn the Code, and Glenn said that he didn™t want to 
jeopardize his license, and he rescinded the permit he had ob-
tained for the work at the facility. At the time, the work was 

about 60-percent complete. Shortly thereafter, GDGSC re-
quested bids on the job from IBEW contractors, chose Land 
Connect, and they completed the work at the facility.  
IV. ANALYSIS This is an easy credibility dete
rmination. Martinez, Chaney, 
and Mengel each testified to threats that Della Vella made to 
them. Della Vella denies threatening Martinez and Chaney, and 
testified that he does not recall whether he threatened Mengel 
with protests. Chaney and Mengel were clearly credible and 
believable witnesses who had no reason to testify to anything 
 5 In an affidavit given to the Board on October 16, 2001, Martinez 
stated that in this conversation, he 
told Della Vella that they would give 
the work on one of the suites to a Local 98 contractor, but Della Vella 
screamed that he wanted all of the 
work. At the 10(k) hearing he testi-
fied that, although there was talk of
 giving one suite to a Local 98 con-
tractor, he never communicated that 
to a representative of Local 98.  
 ELECTRICAL WORKERS LOCAL 98 (TOTAL CABLING SPECIALISTS) 473but the truth. Mengel had no interest in who performed the 
work and Chaney had completed the project with an employer 
whose employees were repres
ented by the Respondent. Al-
though there were some minor discrepancies between Martinez™ 
testimony herein and his earlier 
testimony at the 10(k) hearing 
and an affidavit given to the Board, that can be explained by the 
fact that the incidents occurred about 1-1/2 years ago. In addi-
tion, Martinez™ admission that his ﬁrazzingﬂ of Della Vella on 
September 17 preceded Della Vella™s threat to him reinforces 
his credibility. Further, as he was terminated by GDGSC he 
would have no reason to want to aid the Company. On the other 
hand, Della Vella, who did not tes
tify at the 10(k) hearing, was 
a witness whose testimony was 
simply not believable. The 
essence of his testimony was that he was at the facility to ﬁlevel 
the playing fieldﬂ and, apparently, he felt that it was his civic 
duty to ensure that the city™s building code was not compro-
mised. Even if that were true, 
he could not satisfactorily explain 
why he threatened Mengel with possible protests. Mengel was 
the acting director of the U.S. Department of Health and Hu-man Services who, obviously, ha
d no interest in which union was performing the work in his office. In addition, Della Vella 
and Local 98 have a long history of using threats to obtain work 
that they want to obtain from others. 
Electrical Workers Local 
98 (Swartley Bros. Engineering
), 337 NLRB 1270 (2002), and 
the cases cited therein. In addition, Administrative Law Judge 
George Aleman issued a decision involving Local 98 and MCF 
Services, Inc., T/A State Electric on June 23, 2000, where he 
found that Local 98 violated Section 8(b)(1)(A) and (4)(B) of 
the Act. In the course of that decision, he found certain uncon-
tradicted statements that were made by Della Vella that are 
similar to the statements he is alleged to have made herein: that 
the objected-to employer ﬁwas in violation of City codes, did 
not have proper permits and licenses, had not paid its business 
privilege or city wage taxes 
and was generally a substandard 
employer;ﬂ that he ﬁhad tried to be nice,ﬂ but that ﬁwe can 
come back, not just the two of us, but en masse, but that™s not a 

threat;ﬂ and there was ﬁno way, no fucking thing™s coming in 
and out of this building.ﬂ For all of these reasons, I credit the 
testimony of Martinez, Chaney and Mengel over that of Della 
Vella.  Under Section 8(b)(4)(D) of the Act it is unlawful for a un-
ion   (i) to engage in, or to induce or encourage any individ-
ual employed by any person engaged in commerce or in an 
industry affecting commerce to engage in, a strike or re-
fusal in the course of his em
ployment to use, manufacture, 
process, transport, or otherwise handle or work on any 
goods, articles, materials or commodities or to perform 
any services; or (ii) to threat
en, coerce, or restrain any per-
son engaged in commerce or in an industry affecting 
commerce, where in either case an object thereof isŠ 
(D) forcing or requiring any employer to assign par-
ticular work to employees in a particular labor organiza-
tion or in a particular trade, craft, or class rather than to 
employees in another labor organization or in another 
trade, craft, or class, unless such employer is failing to 
conform to an order or certification of the Board determin-
ing the bargaining representa
tive for employees perform-
ing such work.  In other words, under (ii) it is unlawful for a union to  ﬁcoerceﬂ 
an employer with an object of forcing the employer to assign 
work to employees in a particular union rather than to another 
group of employees. 
Laborers Local 190 (ACMAT Corp.)
, 306 NLRB 93, 95 (1992), states: ﬁIn order to constitute a violation 
of the Act, the Respondent must have communicated a ‚threat 
of illegal conduct.™ Longshoremen ILWU Locals 40 & 8 (STC 
Submarine), 
299 NLRB 203 fn. 2 (1990)
.ﬂ Teamsters Local 82 
(Champion Exposition)
, 292 NLRB 794 fn. 6 (1989), stated that 
ﬁthe critical considerations are the specific language used and 
surrounding conduct and events.ﬂ Subjective interpretation of 
the statements are not determinative. The credited testimony 
establishes that Della Vella told Martinez that Local 98 did not 
recognize CWA as a union and that Local 98 wanted the work 
and that by the time he was done they would be running the 
city. When Martinez laughed, Della Vella told him that if he 
wanted to play that game, he knew where Martinez lived. On 
about August 27, Della Vella told Chaney that only a Local 98 
contractor could obtain the required permits for the job; on about September 18, after TCS obtained the permit for the job, 
Della Vella told Chaney that the permit was not valid because it 

had not been obtained by a Local 98 contractor and that they 
would not finish the job unless they used IBEW people. In 
addition, Della Vella told Mengel that if the work being per-
formed by TCS was not stopped, 
he reserved the right to pro-
test. I find that under the cases 
cited above, these statements clearly represented threats that Local 98 would engage in pro-
scribed conduct at the facility in order to obtain the work.  
The Respondent defends that De
lla Vella™s actions herein were solely limited to ensuring that the proper permits be ob-
tained and that initially there was no permit and the permit that 
was subsequently obtained was inadequate because the licensee 
was not working on the job. However, I find that Della Vella™s 
interest in the permit for the job was a transparent excuse for 

his real purpose, to get the work transferred to Local 98 mem-
bers. In United Slate, Tile & Composition Roofers Local 30 v. 
NLRB, 1 F.3d 1419, 1424 (3d Cir. 1993), the court stated:  The law is clear that a single unlawful objective, even if it ac-
companies other lawful objectives, is sufficient to make pick-
eting unlawful under the Act. Thus the issue is not whether 
Local 30™s professed purpose of protesting the perceived area 
standards violation is supported by the evidence, but whether 
the Board™s finding that the picketing had an unlawful objec-

tive, even if not the sole objective, of seeking the reassign-
ment of the work, is supported by substantial evidence on the 
record as a whole. [Citations omitted.] 
 In that same case, the Board, at 307 NLRB 1429 (1992), stated: 
ﬁIt is well settled that picketing fa
lls within the scope of Section 
8(b)(4)(D) so long as one object is to coerce an employer to 
assign work to employees represented by a particular union 
rather than to employees in another union.ﬂ I cite these cases 
even though I find that the only object behind Della Vella™s 
actions at the facility was to force GDGSC and/or TCS to as-
sign the work at the facility to members of Local 98, rather than 
to CWA members. I therefore find by these actions the Re-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 474spondent violated Section 8(b)(4)(ii)(D) of the Act. However, as there is no evidence that th
e Respondent spoke to any em-
ployees of TCS to induce them to stop performing the work at 
the facility, I recommend that the allegation that the Respon-
dent violated Section 8(b)(4)(i)(D) of the Act be dismissed. CONCLUSIONS OF LAW 1. GDGSC and TCS are each employers engaged in com-
merce within the meaning of Sec
tion 2(2), (6), and (7) of the Act. 
2. The Respondent and CWA are each labor organizations 
within the meaning of S
ection 2(5) of the Act. 3. By Della Vella™s actions 
in August and September, the 
Respondent violated Section 8(b)(4)(ii)(D) of the Act.  4. The evidence failed to esta
blish that the Respondent vio-lated Section 8(b)(4)(i)(D) of the Act.  THE REMEDY Having found that the Respondent has engaged in the unfair 
labor practices alleged herein, I shall recommend that it be 
ordered to cease and desist therefrom and take certain affirma-
tive actions designed to effectuate the purposes of the Act. In 
that regard, I note that this Respondent, by Della Vella and 
others, has engaged in similar conduct on a regular basis. In a 
summary of the Respondent™s ﬁrap sheetﬂ up until that time, the 
Board, in Electrical Workers Local 98 (Swartley Bros. Engi-
neering), 337 NLRB at 1273 fn. 7, stated:  In this regard, we note not only 
that the record in this case 
supports the conclusion that Local 98 has a proclivity to en-
gage in wrongful conduct in order to obtain disputed work, 
but also that the record in other recent cases before the Board 
underscores this as well. See, 
e.g., Electrical Workers Local 
98 (General Dynamics, Inc.)
, 337 NLRB [1275] (2002); 
Elec-trical Workers Local 98 (NFF Construction, Inc.)
, 332 NLRB [1262] (2000); 
Electrical Workers Local 98 (Honeywell, Inc.)
, 332 NLRB [526] (2000); 
Electrical Workers Local 98 
(AIMM, Inc.),
 331 NLRB 1075 (2000); 
Electrical Workers 
Local 98 (Kastle Security)
, 324 NLRB 728 (1997); 
Electrical 
Workers Local 98 (LaSalle University)
, 324 NLRB 540 
(1997); Electrical Workers Local 98 (Lucent Technologies)
, 324 NLRB 226 (1997) (Board issues broad area wide award 

against Local 98 because of likelihood of dispute™s recurrence 
and union™s proclivity to violate the Act). 
We further note that on July 1, 2002, the Board de-
cided to pursue civil contempt proceedings against both 
Local 98 and Della Vella as a result of the conduct under-
lying the dispute in the instant case. In a separate case is-
sued 3 years ago, the Board found that Local 98 violated 
Sec. 8(b)(4)(i) and (ii)(B) of the Act at several construc-
tion sites in the Philadelphia area. 
Electrical Workers Lo-
cal 98 (Telephone Man)
; 327 NLRB 593 (1999). In that case, the Board adopted the judge™s conclusion that Local 98™s ﬁunlawful actions toward 
10 separate neutral employ-
ers in a 19-month period, invol
ving picketing, threats to picket, and work stoppages at six locations in the Phila-
delphia area, demonstrates [Local 98™s] proclivity for vio-
lating the Act and its general disregard for the fundamental 
rights of employees and neut
ral employers.ﬂ 327 NLRB at 
602. The Board determined that a broad cease and desist 
order was warranted in that case. On September 29, 2000, 
the U.S. Court of Appeals for the third Circuit issued its 
judgment enforcing the Board™s order by default. One year 
later, the court of appeals issued a consent order which 
broadly prohibits Local 98 from violating Sec. 8(b)(4)(i) 
and (ii)(B) of the Act. The Board has now determined that Local 98™s conduct underlying the instant case is in direct 
contempt of the Third Circuit™s 2001 consent order, and 
will pursue civil contempt proceedings accordingly. 
 In addition, Judge Aleman, in his decision, recommended that a broad order be issued against the Respondent. He dis-
cussed the Board™s broad cease-and-desist order against the 
Respondent in Telephone Man, supra, and stated: ﬁAs evident 
by its conduct here, Local 98 has not changed its ways. Indeed, 

Local 98 has, by its conduct here
in, demonstrated a deliberate and near contemptuous disregard for the Board™s processes and 
remedial orders, and has again shown its proclivity to violateﬂ 
the Act.  Even after the Board and the judges™ decisions herein, Della 
Vella and the Respondent continue to flout the law and existing 
Board and court Orders. As J
udge Aleman stated, the Respon-dent appears to have a contemptuous disregard for the Board™s 
processes and orders. In the numerous cases cited above over 
the prior 6 years, the Board has ordered the Respondent to 
cease and desist from engaging in wrongful conduct in order to 
obtain disputed work, and the record establishes that Della 
Vella engaged in that same conduct herein for the same pur-
pose. One can only assume that the Respondent will continue to 
engage in these activities in the absence of an unusual and ef-
fective remedy. As I have no authority to grant any extraordi-
nary remedy herein, one that would effectively convince the 
Respondent that it can no longer engage in this type of activity, 
the strongest remedy within my discretion is a broad cease and 
desist order enjoining the Re
spondent from the commission of similar illegal actions, not only with respect to GDGSC and 

TCS, but also with reference to 
any other employer, and that is 
what I recommend herein.
 Operating Engineers Local 450 (Industrial Painters & Sandblasters)
, 117 NLRB 1301, 1302 
(1957); Carpenters (Wendnagel & Co.)
, 119 NLRB 1444, 1448 (1958).  On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
6ORDER The Respondent, International Brotherhood of Electrical 
Workers, Local 98, its officers, agents, and representatives, 
shall 1. Cease and desist from threaten
ing, coercing, or restraining General Dynamics Government 
Systems Corporation, Total 
Cabling Specialists, Inc., or any other person or employer en-
gaged in commerce or in an industry affecting commerce, 
                                                          
 6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 ELECTRICAL WORKERS LOCAL 98 (TOTAL CABLING SPECIALISTS) 475where an object of its actions is to force or require the employer 
to assign voice and data cable work to the Respondent™s mem-
bers, rather than to its own employees who are not members of 
the Respondent, unless and until Respondent is certified by the 
Board as the bargaining representative of the employees per-
forming such work. 2. Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) Within 14 days after service by the Region, post at its  
union office copies of the attached notice marked ﬁAppendix.ﬂ
7 Copies of the notice, on forms provided by the Regional Direc-

tor for Region 4, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent immedi-
ately upon receipt and maintained for 60 consecutive days in 
conspicuous places including all places where notices to  mem-
bers are customarily posted. Reas
onable steps shall be taken by 
the Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.  
(b) Sign and return to the Regional Director sufficient copies 
of the notice for posting by General Dynamics Government 
Systems Corporation and Total Cabling Specialists, Inc., if 
willing, at all places where noti
ces to employees are customar-
ily posted. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges that the Respondent violated Section 
8(b)(4)(i)(D) of the Act.                                                           
 7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
APPENDIX  NOTICE TO MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist any union 
Choose representatives to bargain on your behalf with 
your employer 
Act together with other employees for your benefit and 
protection Choose not to engage in any of these protected activi-
ties.  WE WILL NOT
 threaten, coerce or restrain General Dynamics 
Government Systems Corporati
on, Total Cabling Specialists, Inc., or any other person engaged in commerce with an object 
of forcing any such employer to assign voice and data cable 
work to our members. 
WE WILL 
comply with the Board™s Decision and Determina-
tion of Dispute, which issued on September 12, 2002, which 
awarded all voice and data cabling work performed by Total 
Cabling Specialists, Inc. to Communications Workers of Amer-
ica, Local 13000, and which prohi
bited us from attempting to obtain this work by means proscribed by the Act. 
 INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 98    